UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G/A (Amendment No. 6) Under the Securities Exchange Act of 1934 ADTRAN, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 00738A106 (CUSIP NUMBER) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) SCHEDULE 13G CUSIP No. 00738A106 1. NAME OF REPORTING PERSONS: I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) MARK CLAY SMITH 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.5%(3) TYPE OF REPORTING PERSON IN (1) Includes shares held as indicated by the following trusts, for which the Reporting Person is Trustee: (a) 1,135,400 shares of Common Stock owned by the LJS GRAT December 2010-2 UAD 12/20/10 Mark Clay Smith Trustee; (b) 1,000,000 shares of Common Stock owned by the LJS GRAT August 2011-1 UAD 8/10/11 Mark Clay Smith Trustee; (c) 881,324 shares of Common Stock owned by the LJS GRAT October 2011-1 UAD 10/4/11 Mark Clay Smith Trustee; and (d) 1,000,000 shares of Common Stock owned by the LJS GRAT October 2011-2 UAD 10/12/11 Mark Clay Smith Trustee. Also included are 73,095 shares of Common Stock owned directly by the Reporting Person. (2) Includes shares held as indicated by the following trusts, for which the Reporting Person is Trustee: (a) 1,135,400 shares of Common Stock owned by the LJS GRAT December 2010-2 UAD 12/20/10 Mark Clay Smith Trustee; and (b) 1,000,000 shares of Common Stock owned by the LJS GRAT August 2011-1 UAD 8/10/11 Mark Clay Smith Trustee; (c) 881,324 shares of Common Stock owned by the LJS GRAT October 2011-1 UAD 10/4/11 Mark Clay Smith Trustee; and (d) 1,000,000 shares of Common Stock owned by the LJS GRAT October 2011-2 UAD 10/12/11 Mark Clay Smith Trustee. Also included are 12,500 shares of Common Stock owned by the Linda and Mark Smith Family Foundation, for which the Reporting Person is a
